

Exhibit 10.79
REALOGY HOLDINGS CORP.
EXECUTIVE SEVERANCE AGREEMENT


THIS SEVERANCE AGREEMENT (this “Agreement”) is hereby entered into as of July 9,
2018, by and between Realogy Holdings Corp. (the “Company”) and Katrina L.
Helmkamp (“Executive”) (hereinafter collectively referred to as the “Parties”).
In consideration of the respective agreements of the Parties contained herein,
it is agreed as follows:
1.Term. The term of employment shall commence on July 9, 2018 (the “Effective
Date”) and end on the date of termination of employment pursuant to Section 5
(the “Term”), and Executive shall be an “employee at will.”
2. Employment. During the Term:
(a) Executive shall be assigned with the duties and responsibilities of
President and Chief Executive Officer, Cartus Corporation or as may reasonably
be assigned to Executive from time to time by the Chief Executive Officer of the
Company. Executive shall perform such duties, undertake the responsibilities,
and exercise the authorities customarily performed, undertaken and exercised by
persons situated in a similar executive capacity at a similar company. In
performing Executive’s duties hereunder, Executive shall report to the Chief
Executive Officer and President of the Company. If, at any time, Executive is
elected as a director of the Company or as a director or officer of any of the
Company’s Affiliates, Executive will fulfill Executive’s duties as such director
or officer without additional compensation.
(b) Executive shall devote Executive’s full-time business attention to the
business and affairs of the Company and its Affiliates and shall use Executive’s
best efforts to faithfully and diligently serve the business and affairs of the
Company and its Affiliates. Notwithstanding the foregoing, Executive may,
subject to the Company’s policy as in effect from time to time, (i) serve on
civic, charitable or non-profit boards or committees, (ii) serve on for-profit
boards or committees, subject to the approval of the Compensation Committee or
with respect to service on public boards, the Board, which approval shall not be
unreasonably withheld or delayed, and (iii) manage personal and family
investments and affairs, participate in industry organizations and deliver
lectures at educational institutions, in each case so long as such service and
activity does not interfere, individually or in the aggregate, with the
performance of her responsibilities hereunder and subject to the code of conduct
and other applicable policies of the Company and its Affiliates as in effect
from time to time.
(c) Executive shall be subject to and shall abide by each of the personnel and
compliance policies of the Company and its Affiliates applicable and
communicated in writing to senior executives, including, without limitation, the
Company’s Clawback Policy as in effect from time to time.
3. Annual Compensation.
(a) Base Salary. The Company agrees to pay or cause to be paid to Executive
during the Term a base salary at the rate of $650,000 per annum or such
increased amount as the Compensation Committee of the Board of Directors of the
Company (the “Committee”) may from time to time determine (the “Base Salary”);
provided, however, Executive’s Base Salary may be reduced up to 10% in
connection with a broader compensation reduction that applies similarly to all
senior executives of the Company. Such Base Salary shall be payable in
accordance with the Company’s customary practices applicable to its executives,
but no less frequently than monthly.
(b) Inducement Equity Grant. On the Effective Date, Executive shall be granted a
restricted stock unit award under the Company’s 2018 Long-Term Incentive Plan
with a grant date fair value $400,000, which shall





--------------------------------------------------------------------------------



vest in three equal installments on each of the first three grant anniversary
dates, based on continued service through each vesting date.
(c) Incentive Compensation. For each fiscal year of the Company ending during
the Term, Executive shall be eligible to receive annual cash incentive
compensation (the “Incentive Compensation”). Executive shall be eligible to
individual target eligible funding under the annual cash bonus of 100% of her
“eligible earnings” (as defined below) for the applicable bonus year, as may
hereafter be increased (the “Individual Target Eligible Funding”), with the
opportunity to receive a cash bonus subject to and in accordance with the terms
of the applicable annual cash bonus plan as in effect from time to time, which
may include payments based upon Company performance measures and/or Executive’s
relative individual performance. For purposes of this Agreement, “eligible
earnings” in respect of such bonus year shall be calculated in accordance with
the applicable annual cash bonus plan as in effect from time to time. Such
annual cash bonus shall be paid in no event later than March 15th of the taxable
year following the end of the taxable year to which the performance targets
relate, provided that Executive is employed by the Company or one of its
Affiliates through the date specified in the annual cash bonus plan.
(d)  Long-Term Incentive Compensation. With respect to the 2019 fiscal year,
Executive shall be entitled to receive a long-term incentive award with an
aggregate grant date fair value of $1,000,000, but the composition and terms of
the grants shall be determined by the Committee which shall be allocated across
various equity vehicles and shall be generally consistent with the grants made
to the senior executives of the Company. For each subsequent fiscal year of the
Company ending during the Term, Executive may be eligible for long-term
incentive compensation awards as determined by the Compensation Committee in its
sole discretion.
4. Other Benefits.
(a) Employee Benefits. During the Term, Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company or its Affiliates and made available to employees of the Company
generally, including, without limitation, all retirement, savings, medical,
hospitalization, disability, dental, life or travel accident insurance benefit,
and vacation/paid time-off plans and policies, to the extent Executive is
eligible under the terms of such plans. Executive’s participation in such plans,
practices and programs shall be commensurate with Executive’s position at the
Company. Executive shall also be entitled to participate in a death and
dismemberment benefit plan that shall provide death and dismemberment insurance
in the amount of two and a half times Executive’s Base Salary at the time of
death or dismemberment up to $2 million, subject to Executive’s eligibility of
insurability. For the avoidance of doubt, Executive shall not be entitled to any
excise tax gross-up under Section 280G or 4999 of the Internal Revenue Code of
1986, as amended (the “Code”) (or any successor provision) or any other tax
gross-up.
(b) Relocation Expenses. Executive shall be eligible for relocation assistance
in accordance with Realogy’s Renter Relocation Policy Plan to relocate from
Pennsylvania to Connecticut; provided that such relocation must be executed
within one year of that date of Executive’s execution of this Agreement.
Executive acknowledges and expressly agrees that should she voluntarily
terminate her employment (including for Good Reason, as defined herein) or be
involuntarily terminated by the Company for Cause (as defined herein) within
twelve (12) months of the Effective Date, Executive shall repay the Company the
full amount of any relocation benefits she has received.
(c) Business Expenses. Upon submission of proper invoices in accordance with the
Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder that have been incurred in accordance with the Company’s
business expense and travel and entertainment policies in effect from time to
time. Such reimbursement shall be made as soon as practicable and in no event
later than the end of the calendar year following the calendar year in which the
expenses were incurred.
5. Termination. The Term and Executive’s employment hereunder may be terminated
under the circumstances set forth below; provided, however, that notwithstanding
anything contained herein to the contrary,


2



--------------------------------------------------------------------------------



Executive shall not have any duties or responsibilities to the Company after
Executive’s termination of employment that would preclude Executive from having
a “separation from service” from the Company within the meaning of Section 409A
of the Code, upon such termination of employment.
(a) Disability. The Company may terminate Executive’s employment, on written
notice to Executive after having reasonably established Executive’s Disability
(as defined below). For purposes of this Agreement, “Disability” means (i)
Executive’s inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Company. Whether Executive has
incurred a “Disability” shall be determined by a physician selected by the
Company or its insurers. Executive shall be entitled to the compensation and
benefits provided for under this Agreement for any period prior to Executive’s
termination by reason of Disability during which Executive is unable to work due
to a physical or mental infirmity in accordance with the Company’s policies for
similarly-situated executives (without duplication of compensation and benefits
payable under any applicable disability policies).
(b) Death. Executive’s employment shall be terminated as of the date of
Executive’s death.
(c) Cause. The Company may terminate Executive’s employment for “Cause” by
providing a Notice of Termination (as defined in Section 6 below) that notifies
Executive of her termination for Cause (as defined below), effective as of the
date of such notice. For purposes of this Agreement, “Cause” shall mean (i)
Executive’s willful failure to substantially perform her duties as an employee
of the Company or any subsidiary (other than any such failure resulting from
incapacity due to physical or mental illness), (ii) any act of fraud,
misappropriation, dishonesty, embezzlement or similar conduct against the
Company or any subsidiary, (iii) Executive’s conviction of, or plea of guilty or
nolo contendere to a charge of commission of, a felony or crime involving moral
turpitude, (iv) Executive’s indictment for a charge of commission of a felony or
any crime involving moral turpitude, provided that the Board of Directors of the
Company (the “Board”) determines in good faith that such indictment would result
in a material adverse impact to the business or reputation of the Company, (v)
Executive’s gross negligence in the performance of her duties, (vi) Executive
purposefully or negligently makes (or has been found to have made) a false
certification to the Company pertaining to its financial statements, (vii) the
habitual use of drugs or habitual, excessive use of alcohol to the extent that
any of such uses in the Board’s good faith determination materially interferes
with the performance of Executive’s duties under this Agreement, (viii) a breach
of fiduciary duty and/or (ix) a material breach by Executive of any of the terms
and conditions of this Agreement or a material breach of any of Executive’s
representations in this Agreement. A termination will not be for “Cause”
pursuant to clause (i), (ii), (v) or (ix), to the extent such conduct is
curable, unless the Company shall have notified Executive in writing describing
such conduct and Executive shall have failed to cure such conduct within ten
(10) business days after her receipt of such written notice.
(d) Without Cause. The Company may terminate Executive’s employment other than
for Cause, Disability or death. The Company shall deliver to Executive a Notice
of Termination and the Company may, in its sole discretion, select any date as
the effective date for Executive’s termination of employment other than for
Cause, Disability or death.
(e) Termination by Executive Without Good Reason. Executive may voluntarily
terminate Executive’s employment without Good Reason by delivering to the
Company a Notice of Termination not less than thirty (30) days prior to the
termination of Executive’s employment, and the Company may, in its sole
discretion, select any date within such notice period as the effective date for
Executive’s termination of employment without Good Reason.
(f) Termination by Executive for Good Reason. Executive may terminate employment
with the Company for Good Reason (as defined below) by delivering to the Company
a Notice of Termination not less than thirty (30) days prior to the termination
of Executive’s employment for Good Reason. The Company shall have the


3



--------------------------------------------------------------------------------



option of terminating Executive’s duties and responsibilities prior to the
expiration of such thirty-day notice period. For purposes of this Agreement,
“Good Reason” means voluntary resignation after any of the following actions
taken by the Company or any of its subsidiaries without Executive’s consent: (i)
a reduction in Base Salary or Individual Target Eligible Funding (not including
any diminution in Base Salary permitted by Section 3(a) of this Agreement); (ii)
a material breach by the Company of a material provision of this Agreement
(which for the avoidance of doubt includes Section 2(a) of this Agreement, but
which would not include any promotion or lateral assignment); or (iii) a
material reduction of Executive’s duties and responsibilities to the Company
occurring on or after a Change in Control (other than any such reduction
resulting from incapacity due to physical or mental illness). Executive shall
provide notice of the existence of the Good Reason condition within ninety (90)
days of the date Executive learns of the condition, and the Company shall have a
period of thirty (30) days during which it may remedy the condition, and in case
of full remedy such condition shall not be deemed to constitute Good Reason
hereunder. In the event the Company is unable to remedy the Good Reason
condition in all material respects within the thirty (30) day period,
Executive’s employment with the Company shall terminate for Good Reason at the
expiration of the thirty (30) day period.
(g) Termination by Executive for Retirement. Executive may voluntarily terminate
Executive’s employment due to Retirement (as defined below) by delivering to the
Company a Notice of Termination not less than thirty (30) days prior to the
termination of Executive’s employment, and the Company may, in its sole
discretion, select any date within such notice period as the effective date for
Executive’s termination of employment due to Retirement. For purposes of this
Agreement, “Retirement” means a “separation from service” (as defined in Section
409A of the Code) with the Company and all Affiliates (other than for Cause)
after attaining eligibility for Retirement. Executive attains eligibility for
Retirement upon the earlier of (i) age 65 or (ii) age 55 with at least ten (10)
whole years of service with the Company and all Affiliates.
6. Notice of Termination. Any purported termination by the Company or by
Executive shall be communicated by written Notice of Termination (as defined
below) to the other Party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that indicates a termination date, the specific
termination provision in this Agreement relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination of Executive’s employment hereunder
shall be effective without such Notice of Termination (unless waived by the
Party entitled to receive such notice, in the manner described in Section 12(j)
below).
7. Compensation Upon Termination. Executive shall be eligible to receive the
compensation under this Section 7 only for any termination of employment
occurring (A) prior to the third anniversary of the Effective Date or (B)
following a Change in Control (as defined herein), prior to the later of (i) the
third anniversary of the Effective Date and (ii) the second anniversary of the
Change in Control, in either case, subject to earlier termination as set forth
in Section 5. For the avoidance of doubt, the use of “Term” in this Section 7
shall cover only the period described in the preceding sentence.
(a) Termination by the Company for Cause or by Executive Other Than for Good
Reason. If Executive’s employment is terminated (A) by the Company for Cause or
(B) by Executive for any reason, other than for Good Reason, in either case,
during the Term, the Company shall provide Executive with the following payments
and benefits:
(i) any accrued and unpaid Base Salary;
(ii) except in the event a termination of employment by the Company for Cause,
any annual bonus earned but unpaid in respect of any completed fiscal year
preceding the termination date;
(iii) reimbursement for any and all monies advanced or expenses incurred in
connection with Executive’s employment for reasonable and necessary expenses
incurred by Executive on behalf of the Company for the period ending on the
termination date in accordance with the Company’s expense reimbursement and
travel and entertainment policies in effect from time to time;


4



--------------------------------------------------------------------------------



(iv) any accrued and unpaid vacation pay in accordance with the terms of the
Company’s vacation policy as in effect from time to time;
(v) any previous compensation that Executive has previously deferred (including
any interest earned or credited thereon), in accordance with the terms and
conditions of the applicable deferred compensation plans or arrangements then in
effect, to the extent vested as of Executive’s termination date; and
(vi) any amount or benefit as provided under any plan, program, agreement or
corporate governance document of the Company or its Affiliates that are
then-applicable, in accordance with the terms thereof.
(the foregoing items in Sections 7(a)(i) through 7(a)(vi) being collectively
referred to as the “Accrued Compensation”).
(b) Termination by the Company for Disability. If Executive’s employment is
terminated by the Company for Disability during the Term, the Company shall pay
or provide to Executive:
(i) the Accrued Compensation; and
(ii) an amount equal to the Incentive Compensation that Executive would have
been entitled to receive in respect of the fiscal year in which Executive’s
termination date occurs, had Executive continued in employment through the date
the payment is made, which amount, determined based on the Company’s actual
performance for such year relative to the performance goals applicable to
Executive shall be multiplied by a fraction (A) the numerator of which is the
number of days in such fiscal year through termination date and (B) the
denominator of which is 365 (the “Pro-Rata Bonus”) and shall be payable in a
lump sum payment at the time such bonus or incentive awards are payable to other
participants.
(c) Termination By Reason of Death. If Executive’s employment is terminated by
reason of Executive’s death during the Term, the Company shall pay or provide to
Executive’s beneficiaries:
(i) the Accrued Compensation;
(ii) the Pro-Rata Bonus payable in a lump sum at the time such bonus or
incentive awards are payable to other participants; and
(iii) a death insurance benefit in the amount of two and a half times
Executive’s Base Salary at the time of death (which shall be inclusive of any
Company provided life insurance policy applicable to Executive) up to $2
million, subject to Executive’s eligibility of insurability.
(d) Termination by the Company Without Cause or by Executive for Good Reason Not
In Connection With a Change in Control. If Executive’s employment is terminated
by the Company without Cause (other than on account of Executive’s death or
Disability) or by Executive for Good Reason, in either case, not in connection
with a Change in Control (as defined in Section 7(e)) during the Term, Executive
shall be entitled to the benefits provided in this Section 7(d):
(i) the Accrued Compensation;
(ii) the Pro-Rata Bonus payable in a lump sum at the time such bonus or
incentive awards are payable to other participants;
(iii) subject to Executive’s compliance with Sections 9 and 12(h) hereof, a
payment equal to one times the sum of Executive’s Base Salary and Annual Bonus
(as defined below) as in effect immediately prior to Executive’s termination of
employment (or if greater, the Base Salary as in effect


5



--------------------------------------------------------------------------------



immediately preceding the occurrence of the Good Reason condition) and such
payment shall be made in twenty-four equal monthly installments, with the first
installment payable in the first regular payroll occurring following the
sixtieth (60th) day following such termination of employment;
(iv) subject to Executive’s compliance with Sections 9 and 12(h) hereof, the
Company shall provide Executive and Executive’s dependents, if applicable, with
continued coverage under the terms of the medical or dental program or policy as
in effect from time to time at the Company for eighteen (18) months following
such termination (which such 18 month period shall run concurrently with the
COBRA period and which coverage shall become secondary to any Medicare coverage
for which Executive becomes eligible) and Executive shall pay for such benefits
at the same cost that active employees of the Company are required to pay for
such benefits from time to time; provided, however, the Parties agree to
cooperate such that the continued coverage is, to the extent practicable,
provided in a manner so as to minimize adverse tax consequences to the Company
under Section 4980D of the Code; provided, further, continued coverage shall
cease at such time as Executive becomes eligible for coverage with a subsequent
employer; and
(v) subject to Executive’s compliance with Sections 9 and 12(h) hereof, the
Company shall provide for the 12-month period beginning on the date on which
Executive’s employment terminates, or until Executive begins other full-time
employment with a new employer, whichever occurs first, outplacement services
that are directly related to the type of services Executive provided to the
Company and are actually provided by an outplacement services firm, paid by the
Company; provided, however, the cost of the outplacement services may not exceed
$50,000.
For purposes of this Agreement, “Annual Bonus” shall mean 100% of Base Salary.
(e) Termination by the Company Without Cause or by Executive for Good Reason
Following a Change in Control. If during the two (2) year period following a
Change in Control Executive’s employment is terminated by the Company without
Cause (other than on account of Executive’s death or Disability) or by Executive
for Good Reason, in either case, during the Term, Executive shall be entitled to
the benefits provided in this Section 7(e):
(i) the Accrued Compensation;
(ii) the Pro-Rata Bonus payable in a lump sum at the time such bonus or
incentive awards are payable to other participants;
(iii) subject to Executive’s compliance with Sections 9 and 12(h) hereof, a
payment equal to two times the sum of Executive’s Base Salary and Annual Bonus
as in effect immediately prior to Executive’s termination of employment (or if
greater, the Base Salary as in effect immediately preceding the occurrence of
the Good Reason condition) payable in a lump sum in the first regular payroll
occurring following the sixtieth (60th) day following such termination of
employment; provided, however, if the Change in Control is not a change in the
ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company under Section 409A of the Code,
then the payments shall be made in twenty-four equal monthly installments;
(iv) subject to Executive’s compliance with Sections 9 and 12(h) hereof, the
Company shall provide Executive and Executive’s dependents, if applicable, with
continued coverage under the terms of the medical or dental program or policy as
in effect from time to time at the Company for eighteen (18) months following
such termination (which such 18 month period shall run concurrently with the
COBRA period and which coverage shall become secondary to any Medicare coverage
for which Executive becomes eligible) and Executive shall pay for such benefits
at the same cost that active employees of the Company are required to pay for
such benefits from time to time; provided, however, the Parties agree to
cooperate such that the continued coverage is, to the extent practicable,
provided in a manner so as to minimize adverse tax consequences to the Company
under Section 4980D of the Code; provided, further,


6



--------------------------------------------------------------------------------



continued coverage shall cease at such time as Executive becomes eligible for
coverage with a subsequent employer; and
(v) subject to Executive’s compliance with Sections 9 and 12(h) hereof, the
Company shall provide for the 12-month period beginning on the date on which
Executive’s employment terminates, or until Executive begins other full-time
employment with a new employer, whichever occurs first, outplacement services
that are directly related to the type of services Executive provided to the
Company and are actually provided by an outplacement services firm, paid by the
Company; provided, however, the cost of the outplacement services may not exceed
$50,000.
For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:
(I) the acquisition (other than from the Company), by any person (as such term
is defined in Section 13(c) or 14(d) of the Securities and Exchange Act of 1934,
as amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent (50%)
of the combined voting power of the Company’s then outstanding voting
securities; or
(II) the individuals who, as of the date hereof, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board, unless the election, or nomination for election by the Company’s
shareholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, and such new director shall be considered as a member of
the Incumbent Board; or
(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, if (1) the shareholders of the Company, immediately before such merger
or consolidation, do not, as a result of such merger or consolidation, own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities of the entity resulting from
such merger or consolidation in substantially the same proportion as their
ownership of the combined voting power of the voting securities of the Company
outstanding immediately before such merger or consolidation or (2) immediately
following the merger or consolidation, the individuals who comprised the Board
immediately prior thereto do not constitute at least a majority of the board of
directors of the entity resulting from such merger or consolidation (or, if the
entity resulting from such merger or consolidation is then a subsidiary, the
ultimate parent thereof); or
(IV) a complete liquidation or dissolution of the Company or the closing of an
agreement for the sale or other disposition of all or substantially all of the
assets of the Company.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities is acquired by (x) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (y) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
shareholders of the Company in the same proportion as their ownership of shares
in the Company immediately prior to such acquisition.
(f) Termination by Executive for Retirement. If Executive’s employment is
terminated due to Executive’s Retirement during the Term, the Company shall
provide Executive with the following payments and benefits:
(i) the Accrued Compensation; and
(ii) the Pro-Rata Bonus payable in a lump sum at the time such bonus or
incentive awards are payable to other participants.


7



--------------------------------------------------------------------------------



For the avoidance of doubt, Executive’s Retirement during the Term shall not be
deemed a termination of employment other than for Cause, Disability or death or
a termination of employment for Good Reason.
(g) No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise and, except as provided in Sections 7(d)(iv) or (v) or 7(e)(iv) or (v)
above, no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.
(h) Survival. The Company’s obligations under this Section 7 shall survive the
termination of the Term for any termination of employment occurring prior to the
expiration of the Term as used in this Section 7.
8. Certain Tax Treatment.
(a) Reduction of Payments in Certain Circumstances. Notwithstanding anything to
the contrary contained herein (or any other agreement entered into by and
between the Company and Executive, or any incentive arrangement or plan offered
by the Company), in the event that any amount or benefit paid or distributed to
Executive pursuant to this Agreement, taken together with any amounts or
benefits otherwise paid to Executive by the Company or any Affiliate of the
Company (collectively, the “Covered Payments”), would constitute an “excess
parachute payment” as defined in Section 280G of the Code, and would thereby
subject Executive to an excise tax under Section 4999 of the Code (an “Excise
Tax”), the provisions of this Section 8 shall apply. If the aggregate present
value (as determined for purposes of Section 280G of the Code) of the Covered
Payments exceeds the amount which can be paid to Executive without Executive
incurring an Excise Tax, then, solely to the extent that Executive would be
better off on an after tax basis by receiving the maximum amount which may be
paid hereunder without Executive becoming subject to the Excise Tax, as
determined by a nationally recognized accounting firm designated by the Company
with the consent of Executive (which consent shall not be unreasonably withheld
or delayed), the amounts payable to Executive under this Agreement (or any other
agreement by and between Executive and Company or any of its Affiliates or
pursuant to any incentive arrangement or plan offered by the Company or any of
its Affiliates) shall be reduced (but not below zero) to the maximum amount
which may be paid hereunder without Executive becoming subject to the Excise Tax
(such reduced payments to be referred to as the “Payment Cap”). In the event
Executive receives reduced payments and benefits as a result of application of
this Section 8, Executive shall have the right to designate which of the
payments and benefits otherwise set forth herein (or any other agreement between
the Company and Executive or any incentive arrangement or plan offered by the
Company) shall be received in connection with the application of the Payment
Cap, subject to the following sentence. Reduction shall be made in the following
order: (i) at the discretion of Executive, payments that are valued in full
under Treasury Regulation Section 1.280G-1, Q&A 24 and are not subject to
Section 409A of the Code, (ii) payments that are valued in full under Treasury
Regulation Section 1.280G-1, Q&A 24 and are subject to Section 409A of the Code,
with the amounts that are payable last reduced first, (iii) at the discretion of
Executive, payments that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24 and are not subject to Section 409A of the
Code and (iv) payments that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24 and are subject to Section 409A of the Code,
with the amounts that are payable last reduced first.
(b) Section 409A. The Parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A of the Code or, if not so exempt, to be
paid or provided in a manner which complies with the requirements of such
section, and intend that this Agreement shall be construed and administered in
accordance with such intention. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, (i) no amounts shall be paid to
Executive under Section 7 of this Agreement until Executive would be considered
to have incurred a “separation from service” from the Company within the meaning
of Section 409A of the Code, (ii) amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Executive’s separation from service shall
instead be paid on the first business day after the date that is six (6) months
following Executive’s separation from service (or Executive’s death, if
earlier), (iii) each amount to be paid or benefit to be provided under this
Agreement shall be construed as a separately identified payment for purposes of
Section 409A of the Code, (iv) any payments that are due within the


8



--------------------------------------------------------------------------------



“short term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise and
(v) amounts reimbursable to Executive under this Agreement shall be paid to
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Executive) during any one (1) year may not effect
amounts reimbursable or provided in any subsequent year.
9. Restrictive Covenants.
(a) Acknowledgments. Executive acknowledges and agrees that: (i) the business in
which the Company and its Affiliates are engaged is intensely competitive and
that Executive’s employment by the Company has required, and will continue to
require, that Executive have access to, and knowledge of, Confidential
Information (as defined herein); (ii) the disclosure of any Confidential
Information could place the Company at a serious competitive disadvantage and
could do serious damage, financial and otherwise, to the business of the Company
and its Affiliates; (iii) Executive has been given access to, and developed
relationships with, customers of the Company and its Affiliates at the time and
expense of the Company; (iv) by Executive’s training, experience and expertise,
Executive’s services to the Company are, and will continue to be, extraordinary,
special and unique; and (v) Executive has received good and valuable
consideration for the restrictive covenants set forth herein, including without
limitation, the right to acquire and own securities of the Company, the
employment by the Company and the related compensation and benefits and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged.
(b) Non-Solicitation; Non-Interference; No-Hire. From the Effective Date through
the third anniversary of Executive’s termination date, Executive shall not,
directly or indirectly, on Executive’s own behalf or by, through, or on behalf
of, another Person: (i) solicit, induce, encourage or persuade, or attempt to
solicit, induce, encourage or persuade, any then-current employee, consultant or
independent contractor of the Company or any Affiliate of the Company to leave
the employ of, or engagement with, the Company or any such Affiliate, or in any
way interfere with the relationship between the Company or any such Affiliate,
on the one hand, and any then-current employee, consultant or independent
contractor thereof, on the other hand, (ii) hire or engage any person or entity
who or which was an employee, consultant or independent contractor of the
Company or any Affiliate of the Company at any time within the last one (1) year
of Executive’s employment with the Company; (iii) solicit, induce, encourage or
persuade, or attempt to solicit, induce, encourage or persuade any then-current
customer, supplier, licensee or other business relation of the Company or any
Affiliate of the Company to cease doing business with, or to reduce its current
or contemplated level of business with, the Company or such Affiliate, or in any
way interfere with the relationship between any such customer, supplier,
licensee or business relation, on the one hand, and the Company or any such
Affiliate, on the other hand; or (iv) solicit, induce, encourage or persuade, or
attempt to solicit, induce, encourage or persuade any potential customer,
supplier, licensee or other potential business relation of the Company or any
Affiliate of the Company, whom the Company had solicited, was attempting to
solicit, or had identified for solicitation during the last twelve (12) months
of Executive’s employment with the Company and whom or which Executive knew to
be such a potential customer, supplier, licensee or other potential business
relation, in each case, to cease doing business with, or to reduce its
contemplated level of business with, the Company or such Affiliate, or in any
way interfere with the relationship between any such potential customer,
supplier, licensee or other potential business relation, on the one hand, and
the Company or any such Affiliate, on the other hand.
(c) Non-Competition. From the Effective Date through the second anniversary of
Executive’s termination date, Executive shall not, directly or indirectly, on
Executive’s own behalf or by, through, or on behalf of, another Person, own,
manage, operate, control, be employed by (whether as an employee, consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services to any Person, firm, corporation or other entity, in whatever
form, engaged in (1) real estate brokerage, the franchising of real estate,
employee relocation business, title services, settlement services, or
technology-related businesses supporting any of the foregoing, (2) any business
with business assets, technology, relationships or services in residential real
estate that has the ability to divert business from the residential real estate
brokerage, franchising of residential real estate brokerage, employee
relocation, or title or settlement services markets, (3) any businesses involved
in or related to residential real estate brokerage through the use of on-line
databases and listings, or (4) any other business of the


9



--------------------------------------------------------------------------------



same type as any business in which the Company or any of its Affiliates is
engaged on the date of termination of Executive’s employment or in which they
have proposed, on or prior to such date, to be engaged in on or after such date
and in which Executive has been involved to any extent (other than de minimis)
at any time during the two (2) year period ending with the date of termination
of such Executive’s employment, anywhere in the world in which the Company or
its Affiliates conduct business. Nothing in this Section 9(c) shall prohibit
Executive from being a passive owner of not more than 4.99% of the outstanding
stock of any class of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation.
(d) Non-Disclosure; Non-Use of Confidential Information. Executive shall not
disclose or use at any time, either during her employment with the Company and
its Affiliates or thereafter, any Confidential Information (as defined herein)
of which Executive is or becomes aware, whether or not such information is
developed by her, except to the extent that such disclosure or use is directly
related to and required by Executive’s performance in good faith of duties
assigned to Executive by the Company. Executive will take all appropriate steps
to safeguard Confidential Information in her possession and to protect it
against disclosure, misuse, espionage, loss and theft. Executive shall deliver
to the Company at the termination of her employment with the Company and its
Affiliates, or at any time the Company may request, all memoranda, notes, plans,
records, reports, computer tapes and software and other documents and data (and
copies thereof) relating to the Confidential Information or the Work Product (as
hereinafter defined) of the business of the Company or any of its Affiliates
that Executive may then possess or have under her control.
(e) Proprietary Rights. Executive recognizes that the Company and its Affiliates
possess a proprietary interest in all Confidential Information and Work Product
and have the exclusive right and privilege to use, protect by copyright, patent
or trademark, or otherwise exploit the processes, ideas and concepts described
therein to the exclusion of Executive, except as otherwise agreed between the
Company and Executive in writing. Executive expressly agrees that any Work
Product made or developed by Executive or Executive’s agents or Affiliates
during the course of Executive’s employment, including any Work Product which is
based on or arises out of Work Product, shall be the property of and inure to
the exclusive benefit of the Company and its Affiliates. Executive further
agrees that all Work Product developed by Executive (whether or not able to be
protected by copyright, patent or trademark) during the course of Executive’s
employment, or involving the use of the time, materials or other resources of
the Company or any of its Affiliates, shall be promptly disclosed to the Company
and shall become the exclusive property of the Company, and Executive shall
execute and deliver any and all documents necessary or appropriate to implement
the foregoing.
(f) Nondisparagement. Executive covenants that during and following the Term,
Executive will not disparage or encourage or induce others to disparage the
Company or its Affiliates, together with all of their respective past and
present directors and officers, as well as their respective past and present
managers, officers, shareholders, partners, employees, agents, attorneys,
servants and customers and each of their predecessors, successors and assigns
(collectively, the “Company Entities and Persons”); provided that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
Affiliates. The term “disparage” includes, without limitation, comments or
statements adversely affecting in any manner (i) the conduct of the business of
the Company Entities and Persons, or (ii) the business reputation of the Company
Entities and Persons. Nothing in this Agreement is intended to or shall prevent
either Party from providing, or limiting testimony in response to a valid
subpoena, court order, regulatory request or other judicial, administrative or
legal process or otherwise as required by law.
(g) Cooperation in Any Investigations and Litigation. Executive agrees that
Executive will reasonably cooperate with the Company and its Affiliates, and its
counsel, in connection with any investigation, inquiry, administrative
proceeding or litigation relating to any matter in which Executive becomes
involved or of which Executive has knowledge as a result of Executive’s service
with the Company by providing truthful information. The Company agrees to
promptly reimburse Executive for reasonable expenses approved in writing in
advance of being incurred (including travel expenses, attorneys’ fees and other
expenses of counsel) by Executive, in connection with Executive’s cooperation
pursuant to this Section 9(g). Such reimbursements shall be made within sixty
(60) days following Executive’s submission of a written invoice to the Company
describing such


10



--------------------------------------------------------------------------------



expenses in reasonable detail, and in no event later than the calendar year
following the year in which the expenses are incurred. Executive agrees that, in
the event Executive is subpoenaed by any person or entity (including, but not
limited to, any government agency) to give testimony (in a deposition, court
proceeding or otherwise) which in any way relates to Executive’s employment by
the Company, Executive will, to the extent not legally prohibited from doing so,
give prompt notice of such request to the Company’s General Counsel so that the
Company may contest the right of the requesting person or entity to such
disclosure before making such disclosure. Nothing in this provision shall
require Executive to violate Executive’s obligation to comply with valid legal
process. Executive shall also not, directly or indirectly, direct, encourage,
assist, or advise any non-governmental third party to institute, commence or
prosecute any claims, rights or causes of action in law or in equity in any
forum or proceeding whatsoever against any of the Company Entities and Persons.
(h) Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), Executive will not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company that (a) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to Executive’s attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney and use the trade secret information in the court
proceeding, if Executive (I) files any document containing the trade secret
under seal, and (II) does not disclose the trade secret, except pursuant to
court order. Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section. Further, nothing in any agreement Executive has with
the Company shall prohibit or restrict Executive from making any voluntary
disclosure of information or documents related to any violation of law to any
governmental agency or legislative body, or any self-regulatory organization, in
each case, without advance notice to the Company.
(i) Blue Pencil. It is the intent and desire of Executive and the Company that
the provisions of this Section 9 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 9 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either Party hereto, to delete therefrom the
portion so determined to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.
(j) Survival. Executive’s obligations under this Section 9 shall survive the
termination of the Term.
(k) Certain Definitions.
(i) For purposes of this Agreement, “Affiliates” means:
(1) in the case of the Company, a Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Company; and
(2) in the case of an individual: (i) any member of the immediate family of
Executive, including parents, siblings, spouse and children (including those by
adoption); the parents, siblings, spouse, or children (including those by
adoption) of such immediate family member, and in any such case any trust whose
primary beneficiary is such individual or one or more members of such immediate
family and/or Executive’s lineal descendants; (ii) the legal representative or
guardian of the individual or of any such immediate family member in the event
the individual or any such immediate family member becomes mentally incompetent;
and (iii) any Person controlling, controlled by or under common control with
Executive.
As used in this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether


11



--------------------------------------------------------------------------------



through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a Person.
(ii) For purposes of this Agreement, “Confidential Information” means
information that is not generally known to the public (except for information
known to the public because of Executive’s violation of Section 9(d) of this
Agreement) and that is used, developed or obtained by the Company in connection
with its business, including, but not limited to, information, observations and
data obtained by Executive while employed by the Company or any predecessors
thereof (including those obtained prior to the date of this Agreement)
concerning (i) the business or affairs of the Company (or such predecessors),
(ii) products or services, (iii) fees, costs and pricing structures, (iv)
designs, (v) analyses, (vi) drawings, photographs and reports, (vii) computer
software, including operating systems, applications and program listings, (viii)
flow charts, manuals and documentation, (ix) databases, (x) accounting and
business methods, (xi) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (xii) customers and clients and customer or client lists, (xiii) other
copyrightable works, (xiv) all production methods, processes, technology and
trade secrets, and (xv) all similar and related information in whatever form.
Confidential Information will not include any information that has been
published in a form generally available to the public prior to the date
Executive proposes to disclose or use such information. Confidential Information
will not be deemed to have been published or otherwise disclosed merely because
individual portions of the information have been separately published, but only
if all material features comprising such information have been published in
combination. For purposes of this definition, the “Company” shall mean the
Company collectively with its Affiliates.
(iii)  For purposes of this Agreement, “Person” shall be construed broadly and
shall include, without limitation, an individual, a partnership, a limited
liability company, a corporation, an association, a joint stock company, a
trust, a joint venture, an unincorporated organization and a governmental entity
or any department, agency or political subdivision thereof.
(iv) For purposes of this Agreement, “Work Product” means all inventions,
innovations, improvements, technical information, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) that relates to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and that are conceived, developed or made by
Executive (whether or not during usual business hours and whether or not alone
or in conjunction with any other person) while employed by the Company or any of
its Affiliates (including those conceived, developed or made prior to the date
of this Agreement) together with all patent applications, letters patent,
trademark, trade name and service mark applications or registrations, copyrights
and reissues thereof that may be granted for or upon any of the foregoing.
10. Remedies for Breach of Obligations under Sections 9 or 10 hereof. Executive
acknowledges that the Company and its Affiliates will suffer irreparable injury,
not readily susceptible of valuation in monetary damages, if Executive breaches
Executive’s obligations under Section 9 hereof. Accordingly, Executive agrees
that the Company and its Affiliates will be entitled, in addition to any other
available remedies, to obtain injunctive relief in aid of arbitration against
any breach or prospective breach by Executive of Executive’s obligations under
Section 9 hereof in any Federal or state court sitting in the state of Delaware,
or, at the Company’s election, in any other state in which Executive maintains
Executive’s principal residence or Executive’s principal place of business.
Executive hereby submits to the non-exclusive jurisdiction of all those courts
for the purposes of any actions or proceedings instituted by the Company or its
Affiliates to obtain that injunctive relief in aid of arbitration, and Executive
agrees that process in any or all of those actions or proceedings may be served
by registered mail, addressed to the last address provided by Executive to the
Company, or in any other manner authorized by law.
11. Representations and Warranties.


12



--------------------------------------------------------------------------------



(a) The Company represents and warrants that (i) it is fully authorized to enter
into this Agreement and to perform its obligations under it, (ii) the execution,
delivery and performance of this Agreement by it does not violate any applicable
law, regulation, order, judgment or decree or any agreement, arrangement, plan
or corporate governance document (x) to which it is a Party or (y) by which it
is bound, and (iii) upon the execution and delivery of this Agreement by the
Parties, this Agreement shall be a valid and binding obligation, enforceable
against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.
(b) Executive represents and warrants to the Company that the execution and
delivery by Executive of this Agreement do not, and the performance by Executive
of Executive’s obligations hereunder will not, with or without the giving of
notice or the passage of time, or both: (i) violate any judgment, writ,
injunction, or order of any court, arbitrator, or governmental agency applicable
to Executive; or (ii) conflict with, result in the breach of any provisions of
or the termination of, or constitute a default under, any agreement to which
Executive is a Party or by which Executive is or may be bound.
12. Miscellaneous.
(a) Successors and Assigns.
(iii) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company or to an
Affiliate of the Company. The term “the Company” as used herein shall include a
corporation or other entity acquiring all or substantially all the assets and
business of the Company (including this Agreement) whether by operation of law
or otherwise.
(iv) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.
(b) Clawback Policy. Executive acknowledges and agrees that (i) she is subject
to the terms and conditions of the Company’s Clawback Policy as in effect from
time to time, (ii) such Clawback Policy, in each case, shall apply to, among
other things, all currently outstanding vested and unvested awards and all
awards that have been previously exercised or paid, including any proceeds,
gains or other economic benefit in respect of the award and (iii) to the extent
permitted by applicable law and notwithstanding the terms and conditions of the
Clawback Policy as in effect from time to time, such Clawback Policy shall apply
in the event Executive breaches her covenants as set forth in Section 9 of this
Agreement.
(c) Indemnification. Executive shall be indemnified by the Company as, and to
the extent, provided in the certificate of incorporation and bylaws of the
Company and as provided in Executive’s Director and Officer Indemnification
Agreement dated as of July 9, 2018 and shall be provided with director and
officer liability insurance on a basis no less favorable than provided to any
other officer or director of the Company. The obligations under this paragraph
shall survive termination of the Term.
(d) Enforcement.
(i) Arbitration. Except for the Company or its Affiliates’ right to obtain
injunctive relief in aid of arbitration for violation of Section 9 of this
Agreement, any controversy, dispute or claim arising out of or relating to this
Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by


13



--------------------------------------------------------------------------------



either party of the controversy, claim or dispute to binding arbitration in New
York City, in the Borough of Manhattan (unless the parties agree in writing to a
different location), before a single arbitrator in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association then
in effect. In any such arbitration proceeding the parties agree to provide all
discovery deemed necessary by the arbitrator. The decision and award made by the
arbitrator shall be final, binding and conclusive on all parties hereto for all
purposes, and judgment may be entered thereon in any court having jurisdiction
thereof. Each party shall bear its or her costs and expenses in any such
arbitration, including, but not limited to, attorneys’ fees; provided, however,
if Executive prevails on substantially all material claims, the Company shall
reimburse Executive for all of her reasonable attorneys’ fees and costs. It is
part of the essence of this Agreement that any claims hereunder shall be
resolved expeditiously and as confidentially as possible. Accordingly, the
Company and Executive agree that all proceedings in any arbitration shall be
conducted under seal and kept strictly confidential. In that regard, no party
shall use, disclose or permit the disclosure of any information, evidence or
documents produced by any other party in the arbitration proceedings or about
the existence, contents or results of the proceedings except as necessary and
appropriate for the preparation and conduct of the arbitration proceedings, or
as may be required by any legal process, or as required in an action in aid of
arbitration or for enforcement of or appeal from an arbitral award. Before
making any disclosure permitted by the preceding sentence, the party intending
to make such disclosure shall give the other party reasonable written notice of
the intended disclosure and afford such other party a reasonable opportunity to
protect its interests.
(ii) Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy.
(iii) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.
(e) Right to Counsel. Executive acknowledges that Executive has had the
opportunity to consult with legal counsel of Executive’s choice in connection
with the drafting, negotiation and execution of this Agreement and related
employment arrangements.
(f) Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by Certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each Party
to the other, provided that all notices to the Company shall be directed to the
attention of the Company’s Chief Executive Officer with a copy to the Company’s
General Counsel. All notices and communications shall be deemed to have been
received on the date of delivery thereof or on the third business day after the
mailing thereof, except that notice of change of address shall be effective only
upon receipt.
(g) Withholding. The Company shall be entitled to withhold the amount, if any,
of all taxes of any applicable jurisdiction required to be withheld by an
employer with respect to any amount paid to Executive hereunder. The Company, in
its sole and absolute discretion, shall make all determinations as to whether it
is obligated to withhold any taxes hereunder and the amount thereof.
(h) Release of Claims. The termination benefits described in Section
7(d)(ii)-(v) and Section 7(e)(ii)-(v) of this Agreement shall be conditioned on
Executive delivering to the Company, a signed release of claims in the form of
Exhibit A hereto within forty-five (45) days or twenty-one (21) days, as may be
applicable under the Age Discrimination in Employment Act of 1967, as amended by
the Older Workers Benefit Protection Act, following Executive’s termination
date, and not revoking Executive’s consent to such release of claims within
seven (7) days of such execution; provided, however, that Executive shall not be
required to release any rights Executive may have to be indemnified by the
Company under Section 12(c) of this Agreement or under any other indemnification
agreement entered into between Executive and the Company provided, further, that
in no event shall


14



--------------------------------------------------------------------------------



the timing of Executive’s execution (and non-revocation) of the general release,
directly or indirectly, result in Executive designating the calendar year of
payment, and if a payment that is subject to execution (and non-revocation) of
the general release could be made in more than one taxable year, payment shall
be made in the later taxable year.
(i) Resignation as Officer or Director. Upon a termination of employment for any
reason, Executive shall resign each position (if any) that Executive then holds
as an officer or director of the Company and any of its Affiliates, as well as
any positions Executive holds as a trustee or fiduciary of any employee benefit
plan maintained by the Company. Executive’s execution of this Agreement shall be
deemed the grant by Executive to the officers of the Company of a limited power
of attorney to sign in Executive’s name and on Executive’s behalf any such
documentation as may be required to be executed solely for the limited purposes
of effectuating such resignations.
(j) Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either Party hereto at any
time of any breach by the other Party hereto of, or noncompliance with, any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either Party which are not expressly set forth in this
Agreement.
(k) Effect of Other Law. Anything herein to the contrary notwithstanding, the
terms of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes-Oxley Act of 2002, Section 409A of the Code, or other
federal law applicable to the employment arrangements between Executive and the
Company. Any delay in providing benefits or payments, any failure to provide a
benefit or payment, or any repayment of compensation that is required under the
preceding sentence shall not in and of itself constitute a breach of this
Agreement, provided, however, that the Company shall provide economically
equivalent payments or benefits to Executive to the extent permitted by law.
(l) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the state of Delaware applicable to
contracts executed in and to be performed entirely within such state, without
giving effect to the conflict of law principles thereof.
(m) No Conflicts. Executive represents and warrants to the Company that
Executive is not a party to or otherwise bound by any agreement or arrangement
(including, without limitation, any license, covenant, or commitment of any
nature), or subject to any judgment, decree, or order of any court or
administrative agency, that would conflict with or will be in conflict with or
in any way preclude, limit or inhibit Executive’s ability to execute this
Agreement or to carry out Executive’s duties and responsibilities hereunder.
(n) Inconsistencies. In the event of any inconsistency between any provision of
this Agreement and any provision of any employee handbook, personnel manual,
program, policy, or arrangement of the Company or its Affiliates (including,
without limitation, any provisions relating to notice requirements and
post-employment restrictions), the provisions of this Agreement shall control,
unless Executive otherwise agrees in a writing that expressly refers to the
provision of this Agreement whose control she is waiving.
(o) Beneficiaries/References. In the event of Executive’s death or a judicial
determination of her incompetence, references in this Agreement to Executive
shall be deemed, where appropriate, to refer to her beneficiary, estate or other
legal representative.
(p) Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the Parties hereunder shall survive the
Term and any termination of Executive’s employment. Without limiting the
generality of the forgoing, the provisions of Section 7, 9 and 10 shall survive
the Term.


15



--------------------------------------------------------------------------------



(q) Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
(r) Entire Agreement. This Agreement constitutes the entire agreement between
the Parties hereto and supersedes all prior agreements, if any, understandings
and arrangements, oral or written, between the Parties hereto with respect to
the subject matter hereof, including, without limitation, the Letter Agreement
dated April 12, 2018 between the Company and Executive.
(s) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.
13. Certain Rules of Construction.
(a) The headings and subheadings set forth in this Agreement are inserted for
the convenience of reference only and are to be ignored in any construction of
the terms set forth herein.
(b) Wherever applicable, the neuter, feminine or masculine pronoun as used
herein shall also include the masculine or feminine, as the case may be.
(c) The term “including” is not limiting and means “including without
limitation.”
(d) References in this Agreement to any statute or statutory provisions include
a reference to such statute or statutory provisions as from time to time
amended, modified, reenacted, extended, consolidated or replaced (whether before
or after the date of this Agreement) and to any subordinate legislation made
from time to time under such statute or statutory provision.
(e) References to “writing” or “written” include any non-transient means of
representing or copying words legibly, including by facsimile or electronic
mail.
(f) References to “$” are to United States Dollars.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.


REALOGY HOLDINGS CORP.


By:  /s/ Sunita Holzer
Name: Sunita Holzer  
Title:  Executive Vice President and
Chief Human Resources Officer


            EXECUTIVE


By: /s/ Katrina Helmkamp
            Name: Katrina L. Helmkamp









16



--------------------------------------------------------------------------------



EXHIBIT A


FORM OF RELEASE AGREEMENT


THIS RELEASE AGREEMENT (the “Release”) is made by and between Katrina L.
Helmkamp (“Executive”) and Realogy Holdings Corp. (the “Company”).
1. For and in consideration of the payments and benefits provided in [Section
7(d)(ii)-(v)][Section 7(e)(ii)-(v)] of the Severance Agreement between Executive
and the Company dated as of July 9, 2018 (the “Severance Agreement”), Executive,
for herself, her successors and assigns, executors and administrators, now and
forever hereby releases and discharges the Company, together with all of its
past and present parents, subsidiaries, and Affiliates, together with each of
their officers, directors, stockholders, partners, employees, agents,
representatives and attorneys, and each of their subsidiaries, Affiliates,
estates, predecessors, successors, and assigns (hereinafter collectively
referred to as the “Releasees”) from any and all rights, claims, charges,
actions, causes of action, complaints, sums of money, suits, debts, covenants,
contracts, agreements, promises, obligations, damages, demands or liabilities of
every kind whatsoever, in law or in equity, whether known or unknown, suspected
or unsuspected, which Executive or Executive’s executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; (i) arising from the beginning of time
up to the date upon which Executive signs the Release; (ii) arising out of,
relating in any way to, Executive’s employment with the Company or any of the
other Releasees, or the termination of Executive’s employment relationship with
the Company or any of the other Releasees; (iii) arising under or relating to
the Severance Agreement; (iv) arising under any federal, local or state law,
executive order, statute or regulation, including, without limitation, the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, the Employee Retirement Income Security Act of
1974, the Civil Rights Act of 1991, the Family and Medical Leave Act of 1993,
the Fair Labor Standards Act of 1938, the Equal Pay Act of 1963, the
Sarbanes-Oxley Act of 2002, any “whistleblower” or retaliation claims (to the
extent permitted by applicable law), and/or the applicable federal, state or
local law, executive order, statute or regulation against discrimination, each
as amended; (v) relating to wrongful employment termination or breach of
contract; or (vi) arising under or relating to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and any of the Releasees and Executive; provided, however, that
notwithstanding the foregoing, nothing contained in the Release shall in any way
diminish or impair: (a) any rights Executive may have, from and after the date
upon which Executive signs the Release; (b) any rights to indemnification that
may exist from time to time under the Company’s certificate of incorporation or
bylaws, or state law or any other indemnification agreement entered into between
Executive and the Company; (c) Executive’s ability to bring appropriate
proceedings to enforce the Release; and (d) any rights or claims Executive may
have that cannot be waived under applicable law (collectively, the “Excluded
Claims”). Executive further acknowledges and agrees that, except with respect to
Excluded Claims, the Company and the Releasees have fully satisfied any and all
obligations whatsoever owed to Executive arising out of Executive’s employment
with the Company or any of the Releasees, and that no further payments or
benefits are owed to Executive by the Company or any of the Releasees.
2. Executive understands and agrees that, except for the Excluded Claims,
Executive has knowingly relinquished, waived and forever released any and all
rights to any personal recovery in any action or proceeding that may be
commenced on Executive’s behalf arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claims
for back pay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees.
3. Executive acknowledges and agrees that Executive has been advised of
Executive’s right to consult with an attorney of Executive’s choosing prior to
signing the Release. Executive understands and agrees that Executive has the
right and has been given the opportunity to review the Release with an attorney
of Executive’s choice should Executive so desire. Executive also agrees that
Executive has entered into the Release knowingly, freely and voluntarily.
Executive further acknowledges and agrees that Executive has twenty-one (21)
calendar days, or in the
1



--------------------------------------------------------------------------------



event of a group termination, forty-five (45) calendar days, to consider the
Release, and any exhibits hereto, although Executive may sign it sooner if
Executive wishes. In addition, once Executive has signed the Release, Executive
shall have seven (7) additional days from the date of execution to revoke
Executive’s consent and may do so by writing to the Company’s Chief Human
Resources Officer, which must be received by the Company within such seven (7)
day revocation period. The Release shall not be effective, and no payments shall
be due hereunder, earlier than the eighth (8th) day after Executive shall have
executed the Release and returned it to the Company, assuming that Executive had
not revoked Executive’s consent to the Release prior to such date.
4. It is understood and agreed by Executive that any payment made to Executive
is not to be construed as an admission of any liability whatsoever on the part
of the Company or any of the other Releasees, by whom liability is expressly
denied.
5. The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive’s
claims. Executive acknowledges that Executive has had a full and reasonable
opportunity to consider the Release and that Executive has not been pressured or
in any way coerced into executing the Release. Executive further acknowledges
and agrees that she is executing this Release in exchange for good and valuable
consideration in addition to anything of value to which Executive is otherwise
entitled.
6. The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum. Each of the parties hereto also
agrees that any final and unappealable judgment against a party hereto in
connection with any action, suit or other proceeding may be enforced in any
court of competent jurisdiction, either within or outside of the United States.
A certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.
7. The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the state of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.
8. The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.
IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the below-written dates.


IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL
CLAIMS, KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED
PARTIES.


__________________________________  ______________________
REALOGY HOLDINGS CORP.   Katrina L. Helmkamp


Dated:____________________   Dated:__________________


2

